DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-7 in the reply filed on 08/30/2021 is acknowledged.  The traversal is on the ground(s) that the requirement to elect between Species Al and Species A2, as characterized in the June 28 Office Action, is improper. More particularly, alleged Species Al and Species A2 are not mutually exclusive See, for example, FIGS. 2D and 3E, each of which show in a single exemplary embodiment the features of Species Al and Species A2. Thus, while FIGS. 2A-2C and FIGS. 3A-3E show different embodiments, the features of Species Al and Species A2 are generic to at least these two embodiments.  This is found persuasive so the requirement to elect between Species Al and Species A2 has been withdrawn, therefore Claims 1-7 will be treated on the merits.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI, JP-2011003761, in view of CHIBA, JP-S6422016.
Regarding claims 1 and 7, FUKUI discloses; a manufacturing method for an electronic component (Fig. 3; 6 and ¶ 0038; molded coil), the method comprising: 		preparing a first composite magnetic section (Fig. 4- 5; 13 and ¶ 0053; upper molding material) provided with a first composite magnetic layer containing magnetic particles and resin (¶ 0046,0052; magnetic powder and a resin); 					preparing a second composite magnetic section (Fig. 4- 5; 10 and ¶ 0046, 0053; lower molding material) provided with a second composite magnetic layer containing magnetic particles and resin (¶ 0046,0052; magnetic powder and a resin), and at least one coil (Fig. 1- 2, 5; 1 and ¶ 0046; embedded winding) which is formed by winding a conductive wire and is buried in the second composite magnetic layer with part of the coil being exposed (Fig. 1-2, 5; 1 and ¶ 0047; partially burying the winding); 		obtaining a multilayer body (Fig. 4, 5; 10,13 and ¶ 0053; integrated by compressing) by disposing the first composite magnetic section in such a manner that a surface on an opposite side of the first composite magnetic section to a surface opposes a surface of the second composite magnetic section where the part of the coil is exposed (Fig. 1-2, 5; 1 and ¶ 0047; partially burying the winding); and 		obtaining a molded body (Fig. 3-5; 1,10,13 and ¶ 0053; integrated by compressing) by compression molding of the multilayer body. 				FUKUI substantially discloses the invention but is silent about at least one marker layer disposed on the first composite magnetic layer and containing non-
However, CHIBA teaches that at least one marker layer (Fig. 1-2 and abstract; marked character by pressing a printed surface of alumina or zirconia powder on the capacitor) disposed on the first composite magnetic layer and containing non-conductive particles (Fig. 1-2 and abstract; alumina or zirconia powder); having a marker area (Fig. 1-2 and abstract; alumina powder printed on the surface is marked on the surface of a capacitor) formed with the non-conductive particles in the marker layer being pressed into the first composite magnetic layer in claim 1 and the non-conductive particles are metallic oxide particles (Fig. 1-2 and abstract; alumina or zirconia powder) in claim 7.				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify FUKUI by providing at least one marker layer disposed on the first composite magnetic layer and containing non-conductive particles; having a marker area formed with the non-conductive particles in the marker layer being pressed into the first composite magnetic layer in claim 1 and the non-conductive particles are metallic oxide particles in claim 7, as taught by CHIBA, to use mechanical marking as a marked character, and to prevent annihilation due to subsequent handling. 
Regarding claims 2 and 4-5, FUKUI discloses in claim 2; the molded body incorporates a plurality of coils (Fig. 5; 1 and ¶ 0046; embedded windings), and			the manufacturing method further includes dividing (Fig. 5; 1 and ¶ 0069; molded body was cut) the molded body incorporating the plurality of coils to obtain a plurality of 
Regarding claim 3, FUKUI discloses; forming an outer electrode (Fig. 3; 7 and ¶ 0038; external electrode) to connect to the coil.
Regarding claim 6, FUKUI discloses; the magnetic particles are metal magnetic particles (Fig. 4- 5; 10, 13 and ¶ 0028; metal magnetic powder).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AZM A PARVEZ/Examiner, Art Unit 3729                   

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729